   Case 2:19-sw-00335-cgc Document 1-2 Filed 09/04/19 Page 1 of 9                     PageID 5



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE

 IN THE MATTER OF THE SEARCH OF
 INFORMATION ASSOCIATED WITH THE
 CELLULAR DEVICE ASSIGNED CALL                    19-SW-335
                                       Case No. ____________________
 NUMBERS (901) 383-3381 and (901) 652-
 3421 THAT IS STORED AT PREMISES
 CONTROLLED BY AT&T


                             AFFIDAVIT IN SUPPORT OF
                      AN APPLICATION FOR A SEARCH WARRANT

       I, Jaime Wilson Corman being first duly sworn, hereby depose and state as follows:

                      INTRODUCTION AND AGENT BACKGROUND

       1.      I make this affidavit in support of an application for a search warrant for

information associated with the following cellular telephone numbers (901) 383-3381 and (901)

652-3421, that is stored at premises controlled by AT&T, a wireless telephone service provider

headquartered at 208 S. Akard St., 10th Floor M, Dallas, TX 75202. The information to be

searched is described in the following paragraphs and in Attachment A. This affidavit is made in

support of an application for a search warrant under 18 U.S.C. § 2703(c)(1)(A) to require AT&T

to disclose to the government copies of the information further described in Section I of

Attachment B. Upon receipt of the information described in Section I of Attachment B,

government-authorized persons will review the information to locate items described in Section

II of Attachment B.

       2.      I am a Special Agent with the Federal Bureau of Investigation (FBI) and have

been since March 30, 2008. Prior to employment with the FBI, I was an Assistant Attorney

General with the Missouri Attorney General’s Office. I have received training in the

identification and enforcement of laws of the United States and the State of Tennessee. I have
   Case 2:19-sw-00335-cgc Document 1-2 Filed 09/04/19 Page 2 of 9                      PageID 6



received extensive training in criminal investigations and received additional specialized training

in investigating and prosecuting violent crimes.

       3.      This affidavit is intended to show only that there is sufficient probable cause for

the requested warrant and does not set forth all of my knowledge about this matter. The

following information was obtained through observations and conversations of your Affiant

personally, through the assistance of other law enforcement agents and agencies, including their

reports, and through other sources specifically named in this affidavit. Since this affidavit is

being submitted for the limited purpose of securing a search warrant, I have not included each

and every fact known to me concerning this investigation. I have set forth only the facts that I

believe are necessary to establish probable cause to believe that evidence of violations of Title

18, U.S.C. Sections 924(c) (use of a firearm during a crime of violence), 1201 (kidnapping), and

2261A (Interstate Stalking) will be located as described in Attachment A, and that that evidence

will be in the form of the items listed in Attachment B, both attachments hereby being

incorporated by reference as if fully set forth herein.

       4.      Your Affiant is conducting an investigation into certain activities of the subject

Keatron Walls, in violation of Title 18, United States Code, Sections 924(c), 1201, and 2261A.

Section 924(c) prohibits the use of a firearm during a crime of violence. Section 1201 makes it a

federal offense to unlawfully seize, confine, inveigle, decoy, kidnap, abduct, or carry away and

hold for ransom or reward or otherwise when the person is willfully transported in interstate or

foreign commerce. Section 2261A makes it a federal offense to travel in instate or foreign

commerce with the intent to kill, injure, harass, or intimidate another person.

                         BACKGROUND OF THE INVESTIGATION

       5.      FBI Memphis was notified by Shelby County Sheriff’s Office regarding a



                                                   2
   Case 2:19-sw-00335-cgc Document 1-2 Filed 09/04/19 Page 3 of 9                       PageID 7



kidnapping that occurred on 4/20/2018. FBI Memphis later learned that the subject Keatron Walls

had previously kidnapped the same victim in 2016, and was out on bond for that offense.

       6.      On 12/06/2016, Felicia Odom reported a kidnapping to the Memphis Police

Department which occurred on 10/28/2016. On 10/28/2016, Odom’s ex-boyfriend, Keatron Walls,

approached Odom as she was leaving her residence in Memphis, Tennessee. Odom and her mother

attempted to drive away from the apartment, but were blocked by Keatron Walls in his vehicle. At

that point, Walls got out of his vehicle and pointed a silver Desert Eagle 50 caliber handgun at

Odom and her mother. Walls then forced Odom in the vehicle at gunpoint and threatened to kill

Odom’s mother if she called the police. Walls drove away from the apartment complex with Odom

in the passenger seat. While driving the vehicle, Walls struck Odom several times with a closed fist

and open hand. Walls told Odom he was angry she was ignoring his telephone calls and because

she didn’t want to talk to him.

       7.      Walls took Odom from Memphis into Desoto County, Mississippi. Walls then took

Odom back to Memphis where he proceeded to drive around. At one point, Walls stopped his

vehicle, set the silver Desert Eagle handgun on the back floorboard of the vehicle, and retrieved a

black handgun from the backseat. Walls then told Odom he was going to kill her and her family

with the black handgun. Walls drove around Memphis all night, then drove her back into

Mississippi and drove her to Odom’s mother house located at 928 Cross Road, Mississippi. Prior to

dropping her off, Walls stopped down the road from Odom’s mother’s house behind a house that

was being built. Walls took Odom behind the house, and told her he wouldn’t kill her if he got

“hard.” Walls took Odom’s clothes off and had sex with her. Odom told Walls she didn’t want to

have sex with him.

       8.      Odom did not report the kidnapping to law enforcement until December because



                                                  3
   Case 2:19-sw-00335-cgc Document 1-2 Filed 09/04/19 Page 4 of 9                     PageID 8



Walls threatened to kill her and her family. She reported the kidnapping in December, because

Walls was arrested in Desoto County, MS, from an incident on 11/23/2016 where Walls fired an

assault rifle into a house in Desoto County where Odom was residing. Odom was not injured, but

four other adults were shot in the house.

         9.    On 11/23/2016, between 6:30 pm and 7:00 pm, Felicia Odom was at her residence at

928 Cross Road, Hernando, Mississippi, with six other adults when she received a phone call on her

house phone. The caller did not identify himself initially, and asked if her daughter was home. The

caller then identified himself as “KeKe” known to Odom as Keatron Walls. Odom then hung up the

phone. Shortly after hanging up the phone, a family member mentioned seeing a Chevy Malibu

driving around near the house. The dogs then started barking at the house. Family member Denver

Dodson then saw someone walking around the house. Shortly thereafter Odom heard gunshots and

four family members were shot. A silver Malibu was seen fleeing the area by the Desoto County

Fire Department. Odom and others identified the shooter as Keatron Walls. Keatron Walls heard

the police were looking for him so he went to Olive Branch Police Department and was later

transported to Desoto County Sheriff’s Office. Keatron Walls was interviewed by investigators and

denied shooting into the residence. Desoto County Sheriff’s Office recovered six spent 7.62 x

39mm shell casings from a flower bed located on the property.

         10.   During the investigation, two numbers for Keatron Walls were identified. Walls

primarily used telephone number (901) 652-3421, but a second phone number was identified as

(901) 383-3381. Walls had the second phone labeled “Trap phone” in the contacts of his primary

phone.

         11.   Walls claimed he was with his cousin Sadaria Walls (Sadaria) the entire day when

the four individuals were shot. Sadaria was interviewed by investigators and she stated she was with



                                                 4
   Case 2:19-sw-00335-cgc Document 1-2 Filed 09/04/19 Page 5 of 9                      PageID 9



Keatron Walls and they stayed at her residence located at 14040 Johnson Cove, Olive Branch,

Mississippi, the entire time until they left to go to her grandmother’s house in Memphis around 7:30

pm that evening. A review of Sadaria Walls’ cell phone records revealed that Sadaria was in phone

contact with Keatron Wall’s telephone numbers during the time of the shooting. Sadaria was in

contact with telephone number (901) 383-3381 (Walls’ “trap” phone). According to phone records,

at 5:56 pm, Walls (on the “trap” phone) contacted Sadaria. On 11/23/2016, at 6:26 pm, 6:41 pm,

and 6:44 pm, using the trap phone, Walls contacted the house phone number at Felicia Odom’s

residence. At 6:46 pm, 6:51 pm, 6:55 pm, and 6:58 pm, Walls contacted Sadaria. The 911 call to

law enforcement was made at 6:44 pm by residents to report the shooting.

       12.     FBI Memphis obtained the cell phone records of Keatron Wall’s primary telephone

number (901) 652-3421, and the records showed that on 11/23/2016 at 6:48 pm, 6:49 pm, 6:53 pm,

6:54 pm, and 6:59pm, Walls contacted the house phone number of Felicia Odom. From the

records, it appears that none of the calls were answered.

       13.     Investigators went to Sadaria Walls’s house, and located her father-in-law, Michael

Arnold. Investigators also observed a silver Chevy Malibu vehicle in the driveway of the residence

and asked Arnold about the vehicle. Arnold stated his wife and son, Octavious Arnold, drove the

vehicle. Octavious Arnold is the husband of Sadaria Walls.

       14.     Keatron Walls was arrested on 11/23/2016, but later released on bond.

       15.     On 4/20/2018, Keatron Walls went to Felicia Odom’s apartment where she was

residing with Curtis Walls and her five year old daughter. Walls confronted Odom in the parking

lot of the apartment complex located on Airways Boulevard in Memphis, Tennessee, at

approximately 12:30 am. Odom was returning from work when Walls ran up to her pointing a

black semi-automatic handgun at her. Walls grabbed Odom and asked her where his cousin Curtis



                                                  5
  Case 2:19-sw-00335-cgc Document 1-2 Filed 09/04/19 Page 6 of 9                     PageID 10



Walls was. Odom told Walls that Curtis was in the apartment. Walls forced Odom into her

apartment where Curtis Walls and Odom’s five year old daughter were sleeping. Walls then forced

Odom, Curtis Walls, and Odom’s five year old daughter into Odom’s Chevrolet Malibu. Walls

forced Odom to drive to a nearby wooded area where Walls had stored his vehicle. Walls retrieved

something from the trunk of his vehicle and placed it in the trunk of Odom’s vehicle. Walls then had

Odom travel back to her apartment. Walls had Odom take her daughter back into the apartment and

leave her inside alone. Walls then forced Odom back into her vehicle and forced her to drive Walls,

Odom, and Curtis Walls away from the apartment complex.

       16.     Walls directed Odom to drive to his aunt’s house in Marshall County, Mississippi.

While driving to Walls’ aunt’s house, Walls made Curtis Walls unlock his cell phone and struck

him in the jaw with the handgun. Walls then called his mother and ex-wife from Curtis Wall’s

cellphone and told them they would have to determine who would die that night. Walls asked his

mom if everyone should die including Walls or just certain individuals. During the ride, Walls

struck both Odom and Curtis Walls in the head with the gun barrel.

       17.     As they got close to the Aunt’s house, Walls had Odom and Curtis Walls get out of

the vehicle and ordered them both to lie on the ground face down. Walls then fired two or three

shots into the ground near their head. The Desoto County Sheriff’s Department later located the

spent cartridge casings. After talking to his sister who was at the residence, Walls made Odom and

Curtis Walls get back in the vehicle and they returned to Memphis.

       18.     Walls’s sister, S. Walls called 911 and followed behind Walls as they traveled back

to Memphis. Shelby County Sheriff’s Office (SCSO) pulled the vehicle over in Memphis,

Tennessee, and arrested Keatron Walls. Located in the trunk of Felicia Odom’s vehicle was a

Norinco, Model Mak-90, 7.62 x 39mm rifle. The rifle did not belong to Odom, and it was believed



                                                 6
  Case 2:19-sw-00335-cgc Document 1-2 Filed 09/04/19 Page 7 of 9                       PageID 11



to be placed in the trunk by Keatron Walls. The rifle was seized as evidence, and sent to the

Tennessee Bureau of Investigation (TBI) for further examination.

        19.    The TBI determined that the shell casings recovered from the shooting on

11/23/2016 in Desoto County, MS, matched the rifle seized from the trunk of Felicia Odom’s

vehicle on 4/20/2018.

        20.    On May 16, 2019, a Federal Grand Jury in the Western District of Tennessee

indicted Keatron Walls on seven counts of kidnapping and two counts of use of a gun during a

violent crime in violation of Title 18, U.S.C., Sections 1201 and 924(c) related to the two

kidnappings on October 28, 2016, and April 20, 2018.

        21.    Investigators are seeking historical cell site location information on both of Keatron

Wall’s telephone numbers in order to determine whether the phones were near the location of

Felicia Odom’s residence when the shooting happened. Keatron Walls claimed to be fifteen miles

from Felicia Odom’s residence during the time of the shooting. Further, the cell site location could

provide evidence of a possible conspiracy with Sadaria Walls in that she may have been using his

primary phone to contact Felicia Odom’s house phone and provide an alibi for Walls. Sadaria

Walls later provided an alibi to investigators that she was with Keatron Walls during the time of the

shooting, but both Sadaria and Keatron were contacting each other on their phones during the same

time.

        22.    In my training and experience, I have learned that AT&T Wireless is a company

that provides cellular telephone access to the general public. I also know that providers of

cellular telephone service have technical capabilities that allow them to collect and generate

information about the locations of the cellular telephones to which they provide service,

including cell-site data, also known as “tower/face information” or “cell tower/sector records.”



                                                  7
  Case 2:19-sw-00335-cgc Document 1-2 Filed 09/04/19 Page 8 of 9                      PageID 12



Cell-site data identifies the “cell towers” (i.e., antenna towers covering specific geographic

areas) that received a radio signal from the cellular telephone and, in some cases, the “sector”

(i.e., faces of the towers) to which the telephone connected. These towers are often a half-mile

or more apart, even in urban areas, and can be 10 or more miles apart in rural areas.

Furthermore, the tower closest to a wireless device does not necessarily serve every call made to

or from that device. Accordingly, cell-site data provides an approximate location of the cellular

telephone but is typically less precise than other types of location information, such as E-911

Phase II data or Global Positioning Device (“GPS”) data.

       23.     Based on my training and experience, I know that AT&T can collect cell-site data

about the subject phones. I also know that wireless providers such as AT&T typically collect

and retain cell-site data pertaining to cellular phones to which they provide service in their

normal course of business in order to use this information for various business-related purposes.

       24.     Based on my training and experience, I know that wireless providers such as

AT&T typically collect and retain information about their subscribers in their normal course of

business. This information can include basic personal information about the subscriber, such as

name and address, and the method(s) of payment (such as credit card account number) provided

by the subscriber to pay for wireless telephone service. I also know that wireless providers such

as AT&T typically collect and retain information about their subscribers’ use of the wireless

service, such as records about calls or other communications sent or received by a particular

phone and other transactional records, in their normal course of business. In my training and

experience, this information may constitute evidence of the crimes under investigation because

the information can be used to identify the subject phone’s user or users and may assist in the

identification of co-conspirators and/or victims.



                                                    8
  Case 2:19-sw-00335-cgc Document 1-2 Filed 09/04/19 Page 9 of 9                         PageID 13



                                 AUTHORIZATION REQUEST

        25.     Based on the foregoing, I request that the Court issue the proposed search

warrant, pursuant to 18 U.S.C. § 2703(c) and Federal Rule of Criminal Procedure 41.

        26.     I further request that the Court direct AT&T to disclose to the government any

information described in Section I of Attachment B that is within its possession, custody, or

control. Because the warrant will be served on AT&T, who will then compile the requested

records at a time convenient to it, reasonable cause exists to permit the execution of the

requested warrant at any time in the day or night.

        27.     This Court has jurisdiction to issue the requested warrant because it is “a court of

competent jurisdiction” as defined in 18 U.S.C. § 2711. 18 U.S.C. § 2703(a), (b)(1)(A), (c)(1)(A).

Specifically, the Court is a Magistrate Judge of a District Court of the United States that has

jurisdiction over the offense being investigated, to wit, use of a firearm during a crime of violence,

interstate stalking, and kidnapping in violation of 18 U.S.C. § 924C, 1201 and 2261A.




                                                        ________________________
                                                        Jaime Wilson Corman
                                                        Special Agent, FBI


        Sworn to and subscribed in my presence this 4th day of September, 2019


                                                        ____________________________
                                                        CHARMIANE G. CLAXTON
                                                        U.S. MAGISTRATE JUDGE




                                                   9
